Case 1:20-cv-01461-WJM-NRN Document 92 Filed 08/06/20 USDC Colorado Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No.: 20-cv-01461-WJM-NRN-AP

  THE STATE OF COLORADO,

         Plaintiff,

  v.


  U.S. ENVIRONMENTAL PROTECTION AGENCY;
  ANDREW WHEELER, in his official capacity as Administrator of the U.S. Environmental
  Protection Agency;
  U.S. ARMY CORPS OF ENGINEERS; and
  R.D. JAMES, in his official capacity as Assistant Secretary of the Army for Civil Works,

         Defendants,

  CHANTELL SACKETT and
  MICHAEL SACKETT,

         Intervenor-Defendants,

  AMERICAN FARM BUREAU FEDERATION;
  AMERICAN PETROLEUM INSTITUTE;
  AMERICAN ROAD AND TRANSPORTATION BUILDERS ASSOCIATION;
  CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA;
  LEADING BUILDERS OF AMERICA;
  NATIONAL ALLIANCE OF FOREST OWNERS;
  NATIONAL ASSOCIATION OF HOME BUILDERS;
  NATIONAL CATTLEMEN’S BEEF ASSOCIATION;
  NATIONAL CORN GROWERS ASSOCIATION;
  NATIONAL MINING ASSOCIATION;
  NATIONAL PORK PRODUCERS COUNCIL;
  NATIONAL STONE, SAND, AND GRAVEL ASSOCIATION;
  PUBLIC LANDS COUNCIL; and
  U.S. POULTRY & EGG ASSOCIATION,

         Intervenor-Defendants.

                       JOINT CASE MANAGEMENT PLAN FOR PETITIONS
                              FOR REVIEW OF AGENCY ACTION
Case 1:20-cv-01461-WJM-NRN Document 92 Filed 08/06/20 USDC Colorado Page 2 of 6




  1.     APPEARANCES OF COUNSEL

  For Plaintiff: Eric R. Olson, Solicitor General; Carrie Noteboom, First Assistant Attorney General;
  Annette M. Quill, Senior Assistant Attorney General; Jennifer H. Hunt, Senior Assistant Attorney
  General, Colorado Department of Law.

  For Defendants U.S. EPA, Wheeler, U.S. Army Corps of Engineers, and James: Sonya J. Shea,
  Devon Lehman McCune, Phillip R. Dupré, Kevin W. McArdle, U.S. Department of Justice,
  Environment & Natural Resources Division.

  For Intervenor-Defendants Chantell and Michael Sackett: Glenn E. Roper, Anthony L. Francois,
  Charles T. Yates, Pacific Legal Foundation.

  For Intervenor-Defendants American Farm Bureau Federation, American Petroleum Institute,
  American Road and Transportation Builders Association, Chamber of Commerce of the United
  States of America, Leading Builders of America, National Alliance of Forest Owners, National
  Association of Home Builders, National Cattlemen’s Beef Association, National Corn Growers
  Association, National Mining Association, National Pork Producers Council, National Stone, Sand,
  and Gravel Association, Public Lands Council, and U.S. Poultry & Egg Association (“Business
  Intervenors”): Timothy S. Bishop, Brett E. Legner, and Colleen M. Campbell, Mayer Brown LLP.

  2.     STATEMENT OF LEGAL BASIS FOR SUBJECT MATTER JURISDICTION

  The Court has jurisdiction based on the presentation of federal question, 28 U.S.C. §
  1331. Jurisdiction is also proper under the judicial review provisions of the Administrative
  Procedure Act, 5 U.S.C. § 702.

  3.     DATES OF FILING OF RELEVANT PLEADINGS

         A.    Date Complaint Was Filed: Original complaint filed on May 22, 2020; Amended
         Complaint filed on July 20, 2020.

         B.      Date Complaint Was Served on U.S. Attorney's Office: May 22, 2020

         C.      Date Answer or Other Response Was Filed: The Business Intervenors filed their
         Answer to the initial Complaint on July 17, 2020. Answers to the Amended Complaint were
         filed on August 3, 2020.

  4.     STATEMENT(S) REGARDING WHETHER THIS CASE RAISES UNUSUAL
         CLAIMS OR DEFENSES

  None
                                                  -2-
Case 1:20-cv-01461-WJM-NRN Document 92 Filed 08/06/20 USDC Colorado Page 3 of 6




  5.     OTHER MATTERS

  The Parties agree that Defendants may file a certified index of the administrative record in this
  case, rather than filing the entire administrative record. The record consists of thousands of pages
  and contains some files that are not easily converted to PDF, including Excel spreadsheets with
  multiple tabs. Given the volume and complexity of the record, filing the record via ECF would be
  burdensome and time consuming. Some files would need to be provided in an alternative format,
  which would consume additional resources. Further, each party is likely to cite only a small
  percentage of the documents in the record to support its brief. The certified index will list the
  documents that compose the administrative record and provide the Regulations.gov document
  identification number and hyperlinks to their location on Regulations.gov. A significant portion of
  the administrative records can be directly accessed via hyperlink. This furthers the goals of
  transparency, allowing members of the public direct access to the record.

  6.     PROPOSED BRIEFING SCHEDULE

  The parties do not agree on the appropriate starting date for briefing. Based on the default
  deadlines set forth in the template Joint Case Management Plan, Plaintiff’s position is that merits
  briefing should begin on December 7, 2020. Defendants’ and Intervenor-Defendants’ position is
  that merits briefing should begin December 7, 2020, or 14 days after the date the Tenth Circuit
  issues a decision on the consolidated appeals of the preliminary injunction granted in this matter
  (ECF No. 61), whichever is later, with responsive brief deadlines to be adjusted accordingly.

  Notwithstanding this disagreement, the parties have agreed on the relative timing of responsive
  briefing, as set forth below.

         A.      Deadline for Filing Certified Index of the Administrative Record: September 2,
         2020

         B.      Deadline for Parties to Confer on Record Disputes: October 2, 2020

         C.      Deadline for Filing Motions to Complete and/or Supplement the
                 Administrative Record: November 2, 2020

         D.      Plaintiff’s Opening Brief Due:

         Plaintiff’s position: December 7, 2020

         Defendants’ and Intervenor-Defendants’ position: December 7, 2020, or 14 days after the
         date that the Tenth Circuit issues a decision on the consolidated appeals of the preliminary
         injunction granted in this matter (ECF No. 61), whichever is later.


                                                  -3-
Case 1:20-cv-01461-WJM-NRN Document 92 Filed 08/06/20 USDC Colorado Page 4 of 6




       E.     Defendants’ Response Brief Due:

       Plaintiff’s position: February 4, 2021

       Defendants’ and Intervenor-Defendants’ position: February 4, 2021, or 45 days after
       Plaintiff’s deadline to file its opening brief, whichever is later.

       F.     Intervenor-Defendants’ Response Briefs Due:

       Plaintiff’s position: February 11, 2021

       Defendants’ and Intervenor-Defendants’ position: February 11, 2021, or 7 days after
       Defendants’ deadline to file their Response Brief.

       G.     Plaintiff’s Reply Brief (If Any) Due:

       Plaintiff’s position: March 8, 2021

       Defendants’ and Intervenor-Defendants’ position: March 8, 2021, or 30 days after
       Defendants’ deadline to file their response briefs, whichever is later.

  7. STATEMENTS REGARDING ORAL ARGUMENT

       A.     Plaintiff’s Statement: Plaintiff requests oral argument. This case involves complex
              issues of administrative procedure and cooperative federalism that would benefit
              from the opportunity to provide additional context and answer questions.

       B.     Defendants’ Statement: Defendants request oral argument. This case raises
              important and complex issues that would benefit from oral argument.

       C.     Intervenor-Defendants’ Statement: The 14 national trade group Intervenor-
              Defendants request oral argument because as representatives of tens of
              thousands of businesses regulated under the Clean Water Act they bring a unique
              perspective to questions about its jurisdictional scope. Intervenor-Defendants the
              Sacketts request oral argument and note that because their legal position as to the
              effect of the Rapanos decision differs from all other parties, they present a unique
              perspective that they believe will assist the Court in deciding the case.

  8. CONSENT TO EXERCISE OF JURISDICTION BY MAGISTRATE JUDGE

                          Indicate below the parties' consent choice.

       A.     ( )     All parties have consented to the exercise of jurisdiction of a
                                                 -4-
Case 1:20-cv-01461-WJM-NRN Document 92 Filed 08/06/20 USDC Colorado Page 5 of 6




                         United States Magistrate Judge.

         B.      (X)     All parties have not consented to the exercise of jurisdiction of a
                         United States Magistrate Judge.

  9. OTHER MATTERS

  Parties filing motions for extension of time or continuances will comply with Fed. R. Civ. P. 5(d)(1)
  and D.C.COLO.LCivR 5.1(d) by serving a copy of the motion through electronic service upon all
  attorneys of record and by U.S. mail on all pro se parties, certified by the Notice of Electronic
  Filing. Parties filing motions for extension of time or continuances must comply with
  D.C.COLO.LCivR 6.1(c) by serving such motion on the moving attorney’s client.

  10. AMENDMENTS TO JOINT CASE MANAGEMENT PLAN

  The parties agree that the Joint Case Management Plan may be altered or amended only upon a
  showing of good cause.

         DATED this 6th        day of August        , 2020 .

                                                         BY THE COURT



                                                         U.S. District CourtMagistrate Judge
  APPROVED:

   PHILIP J. WEISER                                  s/ Sonya J. Shea
   Attorney General                                  Sonya J. Shea
                                                     Phillip R. Dupré
   s/ Jennifer H. Hunt                               Kevin W. McArdle
   ERIC R. OLSON                                     Devon Lehman McCune
   CARRIE NOTEBOOM                                   U.S. Department of Justice
   ANNETTE QUILL                                     Environment & Natural Resources Division
   JENNIFER H. HUNT                                  999 18th Street – South Terrace, Suite 370
   Ralph L. Carr Colorado Judicial Center            Denver, CO 80202
   1300 Broadway, 10th Floor                         Telephone: (303) 844-7231 (Shea)
   Denver, CO 80203                                  Telephone: (202) 616-7501 (Dupré)
   Telephone: 720-508-6215                           Telephone: (202) 305-0219 (McArdle)
   FAX:         720-508-6032                         Telephone: (303) 844-1487 (McCune)
   E-Mail:        eric.olson@coag.gov;               Email: sonya.shea@usdoj.gov
   carrie.noteboom@coag.gov;                         Email: phillip.r.dupre@usdoj.gov
   annette.quill@coag.gov;                           Email: kevin.mcardle@usdoj.gov
   jennifer.hunt@coag.gov                            Email: Devon.McCune@usdoj.gov

   Attorneys for the State of Colorado               Attorneys for Defendants

                                                  -5-
Case 1:20-cv-01461-WJM-NRN Document 92 Filed 08/06/20 USDC Colorado Page 6 of 6




  s/ Timothy S. Bishop                   s/ Glenn E. Roper
  Timothy S. Bishop                      GLENN E. ROPER
  Brett E. Legner                        Pacific Legal Foundation
  Mayer Brown LLP                        1745 Shea Center Drive
  71 S. Wacker Drive                     Suite 400
  Chicago, IL 60606                      Highlands Ranch, CO 80129
  Telephone: (312) 701 7829              Telephone: (916) 419-7111
  Facsimile: (312) 706 8607              E-mail: geroper@pacificlegal.org
  E-mail: tbishop@mayerbrown.com
  E-mail: blegner@mayerbrown.com         ANTHONY L. FRANÇOIS
                                         CHARLES T. YATES
  Colleen M. Campbell                    Pacific Legal Foundation
  Mayer Brown LLP                        930 G Street
  1999 K Street NW 20006                 Sacramento, CA 95814
  Washington, DC                         Telephone: (916) 419-7111
  Telephone: (202) 263 3413              E-mail: afrancois@pacificlegal.org
  Facsimile: (202) 263-3300              E-mail: cyates@pacificlegal.org
  E-mail: ccampbell@mayerbrown.com
                                         Attorneys for Intervenor-Defendants Chantell
  Attorneys for Business Intervenors     and Michael Sackett




                                       -6-
